         Case 1:17-cv-01789-DLC Document 422 Filed 09/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                           Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
 IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE THE SEC OR THE COURT
          FROM USING OF THE PHRASE “AVALON DEFENDANTS”

       PLEASE TAKE NOTICE that, upon Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) Memorandum of Law in Support of their Motion in Limine to

Preclude the SEC or the Court from using the phrase “Avalon Defendants,” and all pleadings,

papers and proceedings in this action, Defendants will move this Court before the Honorable

Denise L. Cote at the U.S. Courthouse located at 500 Pearl Street, NY, NY, at a date to be

determined by the Court, for an Order precluding the SEC or the Court from using the phrase

“Avalon Defendants” at trial, and for such other relief as this Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s June 12, 2019

Scheduling Order, Plaintiff shall serve opposing papers no later than September 27, 2019, reply

papers shall be due October 2, 2019.

Dated: September 13, 2019
Case 1:17-cv-01789-DLC Document 422 Filed 09/13/19 Page 2 of 2



                                 Respectfully submitted,



                                 _____________________________
                                 James M Wines
                                 Law Office of James M Wines
                                 1802 Stirrup Lane
                                 Alexandria, VA 22308
                                 202.297.6768
                                 winesj@wineslegal.com

                                 Steven Barentzen
                                 Law Office of Steven Barentzen
                                 17 State Street, Suite 400
                                 New York, NY 10004
                                 Phone: (917) 476-0953
                                 Fax: (202) 888-6268
                                 Steven@barentzenlaw.com

                                 Attorneys for Defendants Sergey Pustelnik,
                                 Nathan Fayyer and Avalon FA LTD




                                 2
